Case 2:16-cv-13286-NGE-APP ECF No. 7 filed 03/29/19                 PageID.16     Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

                                                :
Gary Plumley,                                   :
                                                :
                                                : Civil Action No.: 2:16-cv-13286-NGE-APP
                      Plaintiff,                :
       v.                                       :
                                                :
Credit Acceptance Corporation; and DOES 1-      :
10, inclusive,                                  :
                                                :
                      Defendant.                :


            NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                    DISMISSAL OF ACTION WITH PREJUDICE
                           PURSUANT TO RULE 41(a)


       Gary Plumley (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint and
voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: March 29, 2019

                                                           Respectfully submitted,


                                                           By: /s/ Sergei Lemberg
                                                           Sergei Lemberg, Esq.
                                                           Lemberg Law, L.L.C.
                                                           43 Danbury Road, 3rd Floor
                                                           Wilton, CT 06897
                                                           Telephone: (203) 653-2250
                                                           Facsimile: (203) 653-3424
                                                           Attorneys for Plaintiff
Case 2:16-cv-13286-NGE-APP ECF No. 7 filed 03/29/19                  PageID.17     Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019, a true and correct copy of the foregoing Notice
of Withdrawal was served electronically by the U.S. District Court for the Eastern District of
Michigan Electronic Document Filing System (ECF) and that the document is available on the
ECF system.

Stephen W. King, Esq.
King & Murray PLLC
355 South Old Woodward Ave., Suite 100
Birmingham, MI 48009
Attorney for Defendant

                                            By_/s/ Sergei Lemberg_________
                                                Sergei Lemberg, Esq.
